      4:19-cv-01913-RBH          Date Filed 07/13/20         Entry Number 27    Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF SOUTH CAROLINA
                                        FLORENCE DIVISION

    Diane Green,                         )                   Civil Action No.: 4:19-cv-01913-RBH
                                         )
          Plaintiff,                     )
                                         )
    v.                                   )                   ORDER
                                         )
    American Security Insurance Company, )
                                         )
          Defendant.                     )
    ____________________________________)

           This matter is before the Court for review of the Report and Recommendation (“R & R”) of

    United States Magistrate Judge Thomas E. Rogers, III, made in accordance with 28 U.S.C. § 636(b) and

    Local Civil Rule 73.02(B)(2)(e) (D.S.C.). See ECF No. 25. The Magistrate Judge recommends

    granting Defendant’s motion to dismiss and dismissing this case pursuant to Fed. R. Civ. P. 41(b).

           The Magistrate Judge makes only a recommendation to the Court. The recommendation has

    no presumptive weight, and the responsibility to make a final determination remains with the Court.

    Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court must conduct a de novo review of those

    portions of the R & R to which specific objections are made, and it may accept, reject, or modify, in

    whole or in part, the recommendation of the Magistrate Judge or recommit the matter with instructions.

    28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

           Neither party has filed objections to the R & R, and the time for doing so has expired.1 In the

    absence of objections to the R & R, the Court is not required to give any explanation for adopting the

    Magistrate Judge’s recommendations. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). The

    Court reviews only for clear error in the absence of an objection. See Diamond v. Colonial Life & Acc.



1
          Objections were due by July 9, 2020. See ECF No. 25.
  4:19-cv-01913-RBH           Date Filed 07/13/20        Entry Number 27        Page 2 of 2




Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a timely filed objection, a

district court need not conduct de novo review, but instead must ‘only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation’” (quoting Fed. R. Civ. P. 72

advisory committee’s note)).

        Having found no clear error, the Court ADOPTS the Magistrate Judge’s R & R [ECF No. 25],

GRANTS Defendant’s motion to dismiss [ECF No. 23], and DISMISSES this action with prejudice

pursuant to Fed. R. Civ. P. 41(b).

        IT IS SO ORDERED.



Florence, South Carolina                                                s/ R. Bryan Harwell
July 13, 2020                                                           R. Bryan Harwell
                                                                        Chief United States District Judge




                                                     2
